Citation Nr: 1243633	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  09-50 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a leg disorder.

2.  Entitlement to service connection for a rectal fistula.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a colon disorder.

4.  Entitlement to service connection for a respiratory disorder (to include pneumonia, a left lung disorder, and chronic obstructive pulmonary disease (COPD)), to include as secondary to service-connected posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for residuals of a stroke to include as secondary to service-connected PTSD.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1951 to October 1952, including combat service during the Korean Conflict, and his decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia that, in pertinent part, declined to reopen claims of service connection for a leg disorder, a left lung disorder, pneumonia, a rectal fistula, and a colon disorder; and also denied a claim of service connection for a stroke on the merits.  The Veteran perfected an appeal of this decision.

In a November 2010, the Board reopened and remanded the claims of service connection for a leg disorder, a left lung disorder, pneumonia, a rectal fistula, and a stroke for further development.  The Board also remanded the claim to reopen service connection for a colon disorder.  All of these claims were remanded by a September 2011 Board decision.  

The Veteran submitted specific claims for entitlement to service connection for pneumonia and a left lung disorder and these issues were certified on appeal.  The evidence, however, reflects that the Veteran is currently diagnosed with COPD, and not pneumonia, and his current left lung findings have been related to COPD.  Further, the Veteran alleges that COPD is related to service, or his service-connected PTSD.  In keeping with Clemons v. Shinseki, 23 Vet. App. 1 (2009), and in light of the Veteran's assertions, the Board has therefore recharacterized these issues as shown on the title page. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a respiratory disorder (to include pneumonia, a left lung disorder and COPD) and service connection for residuals of a stroke, as secondary to service-connected PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current chronic leg disorder other than degenerative joint disease of the bilateral knees, which is already service-connected.

2.  The Veteran does not have a current disability that manifests as a rectal fistula.

3.  Service connection for a colon disorder was denied by the Board in a November 1995 decision.  

4.  In a decision issued in March 2000, the Board declined to reopen a claim of entitlement to service connection for a colon disorder on the basis that new and material evidence had not been received. 

5.  The evidence received since the March 2000 Board decision is new, but not material as it does not relate to unestablished facts necessary to substantiate the claim or trigger the duty to assist by providing a medical opinion; and does not raise a possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a leg disorder are not met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. § 3.303 (2012). 

2.  The criteria for service connection for a rectal fistula are not met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012). 

3.  The unappealed November 1995 Board decision that denied a claim for service connection for a colon disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R.; 38 C.F.R. § 20.1100 (2012).

4.  The unappealed March 2000 Board decision that declined to reopen a claim for service connection for a colon disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R.; 38 C.F.R. § 20.1100 (2012).

5.  The evidence received since the March 2000 Board decision is not both new and material; the claim of entitlement to service connection for a colon disorder is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specific to requests to reopen, a Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice requirements were accomplished in letters sent in October 2008, November 2008, and February 2009, prior to the initial rating decision.  These letters included notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  An additional notice letter was sent in November 2010.  As it relates to the claim to reopen service connection for a colon disorder, Kent-compliant notice was issued in September 2011, after the initial adjudication of the claim.  To the extent that such notice was sent after the initial adjudication of this claim, the claim was readjudicated following the subsequent notification letter by a Supplemental Statement of the Case (SSOC) issued in October 2012.  This "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34. 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his VA and private treatment records.  He also was afforded VA examinations.  He has not indicated there are any additional records that VA should seek to obtain on his behalf, other than those that he identified and the RO sought to obtain.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran, including service, private and VA treatment records.  The Veteran's service treatment records appear to have been destroyed in the 1973 St. Louis fire; additional efforts to obtain records resulted in the receipt of "Morning Reports" in January 2009 (although copies of these reports had previously been added to the claims file).  Finally, this claim was last before the Board in September 2011 and remanded for additional development.  There has been substantial compliance with the Board's remand directives.

I. Service connection 

The Veteran seeks service connection for a leg disorder and a rectal fistula.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").
 
In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2002) and its implementing regulation, 38 C.F.R. § 3.304(d) (2012), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran's service treatment records are unavailable and were apparently destroyed in the 1973 NPRC fire.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because of missing records, the analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Given the discussion below, the Board concludes the VA's heightened duty to assist the Veteran, to explain findings and conclusions, and to consider the benefit-of-the-doubt rule, is satisfied in this case. 

Early post-service VA outpatient treatment records reflect a history of treatment for a fistula in ano, many years after service discharge.  Notably, a July 1968 VA hospital summary shows the Veteran complained of a recent boil on his buttocks.  The examination revealed old scars around the rectum indicating the possibility of fistula in ano.  A VA treatment note dated in April 2000 shows the Veteran reported a history of anal fistula since 1950 (although in a later record he clarified onset was 1951) with a history of three prior surgeries.  A November 1968 VA hospital summary shows he was seen for fistula in ano and it was noted that he had some drainage in the region of two very small openings in the skin.  A fistulectomy was performed during this admission, and the diagnosis was fistula in ano.  With respect to the leg disorder, a January 2006 VA spine examination report shows a diagnosis of degenerative disc disease of the lumbosacral spine following a complaint of low back pain with radiation into the hips and legs.  An August 2007 VA treatment record shows an impression of lumbosacral radiculopathy.  

Post-service VA outpatient treatment records that were received during the pendency of the current claim reflect treatment for degenerative joint disease of the bilateral knees.  The Veteran is currently service-connected for that disability.  No other chronic leg disorder is shown in these records.  Some of these records also show the Veteran reported a history of an anal fistula; however, he refused all surgical consults and there is no record of physical findings from an actual clinical examination.  

The Veteran was afforded a VA examination in January 2011 to evaluate his reported leg disorder and rectal fistula.  The VA examiner determined that there was no current disability of the legs (other than service-connected degenerative joint disease), including lumbar radiculopathy of the lower extremities, nor was there any evidence of a current rectal fistula based upon a current rectal examination.  The examiner indicated that no medical opinion regarding service etiology would be provided as it related to these disabilities, as no current diagnoses were shown.  In an addendum received in December 2011, the examiner stated that the Veteran did not have radiculopathy or a rectal fistula.  The rationale was that there is no clinical evidence of radiculopathy or of a fistula.  He further explained that rectal fistula is a severe condition and if someone had that for many years, they would subsequently need a colostomy to get rid of the fistula.  The Veteran has no evidence of a colostomy bag, nor does he have evidence of a current rectal fistula on his problem list.  

As noted, the Federal Circuit has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury. Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In this case, the preponderance of the competent medical evidence establishes that the Veteran does not have current disabilities that manifest as a chronic leg disorder or a rectal fistula.  In reaching this decision, the Board has relied on the various treatment records that fail to reflect a current leg disorder, other than service-connected degenerative joint disease of the knees, and a current disability that manifests as a rectal fistula.  The Board finds further support for this conclusion based on the January and December 2011 findings and opinion provided by the VA examiner.  The VA opinion is considered to probative and persuasive as the physician reviewed the claims file, conducted an examination, provided a fully articulated opinion, and supported his conclusions with reasoned analysis.  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007

Although the Veteran avers that he has currently has a leg disorder and a rectal fistula, this has not been substantiated on medical examination or upon review of the medical evidence submitted on his behalf.  To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The only evidence of these current disabilities is the Veteran's vague own report.  While he is certainly competent to report the onset, nature, and severity of his leg and rectal symptoms, he is not competent to diagnose a rectal fistula nor has he described any leg symptoms that have been associated with any chronic leg condition upon medical examination.  Thus, his lay opinion as to current disabilities is otherwise outweighed by the clinical findings, or lack thereof, from the objective medical records and VA examination.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Simply put, in the absence of proof of present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no current leg disorder (other than service-connected degenerative joint disease of the knees) and no current rectal fistula that are related to military service, to include the reported jeep accident; the claim for service connection is denied.  

II. New and Material

The Veteran seeks to reopen a previously denied claim of service connection for a colon disorder. 

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105.  

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

In a July 1993 rating decision, the RO denied a claim for service connection for a colon disorder on the basis that the evidence did not show a colon disorder was incurred in or aggravated by service.  The Veteran appealed that rating decision to the Board and the Board denied the claim in November 1995.  38 U.S.C.A. §§ 7103, 7104 (a); 38 C.F.R. § 20.1100.   

The Veteran submitted an application to reopen his claim in August 1996.  In a February 1997 rating decision, the RO declined to reopen the claim.  The Veteran appealed that rating decision to the Board, and in a decision issued in March 2000, the Board also declined to reopen the claim.  Id.

The RO received the instant petition to reopen the claim in January 2008.  The Board observes that some of the evidence received since the March 2000 Board decision is new, as it was not previously considered the RO; however, it is not material.  Since the lack of evidence demonstrating a current disability, evidence of a colon disorder during service, and a causal nexus was the basis for the denial of the claim in the previous decisions, any new evidence must relate to these unestablished facts and/or at least trigger the duty to assist by providing a medical opinion.  See 38 C.F.R. § 3.303 (2012); see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Here, none of the newly submitted evidence establishes that the Veteran has a colon disorder that was incurred in or aggravated by, or otherwise etiologically related to service.  Further, none of the newly submitted evidence, including the Veteran's statements, triggers the duty to assist by providing a medical opinion because it involves a complex medical issue relating to an internal body part.  See Jandreau.  Accordingly, new and material evidence to reopen the claim for service connection for a colon disorder has not been received.  The claim is therefore not reopened.  

ORDER

Service connection for a leg disorder is denied.

Service connection for a rectal fistula is denied.

New and material evidence has not been received to reopen a claim for service connection for a colon disorder; the claim is not reopened.


REMAND

The Veteran seeks entitlement to service connection for a respiratory disorder (to include a left lung condition, pneumonia, and COPD) and for residuals of a stroke.  Regrettably, the Board finds additional development is required.  

The Veteran was afforded an examination in January 2011 for an opinion as to the etiology of these disorders.  In a January 2011 report, and in an addendum received in December 2011, a VA examiner diagnosed COPD with left lung base scarring.  The examiner opined that COPD was not related to service, but was more likely was due to the Veteran's history of smoking.  The examiner also opined that the Veteran's 2008 stroke was not due to service or COPD.  In a Post-Remand brief recently submitted in November 2012, the Veteran alleged that his COPD and stroke are secondary to his service-connected PTSD.  This theory of entitlement was not considered by the VA examiner in the prior examination reports, nor has it been considered by the RO.  In light of the record, these claims must be considered under 38 C.F.R. § 3.310 as secondary to the service-connected PTSD, and thus anther medical opinion is required.  

The Veteran also raised a claim of entitlement to service connection for hypertension in the November 2012 Post-Remand brief.  Although the Board generally refers the raised claim of entitlement to service connection for hypertension to the RO for initial adjudication, it is inextricably intertwined with the Veteran's pending certified appeal of entitlement to service connection for residuals of a stroke.  Indeed, the January 2011 VA examiner opined that the Veteran's 2008 stroke (and any stroke since) was not due to service or COPD, but was more likely multifactorial in nature, to include as a result of hypertension.  Accordingly, these issues must be considered together, and a decision by the Board on the Veteran's service connection claim for residuals of a stroke would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Finally, the most recent VA treatment records are current only as of September 2012 and more recent records are not available for the Board's review via Virtual VA.  As there potentially are outstanding VA medical records relevant to the appeal, there is a duty to obtain such records.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should contact the Veteran and ask him to identify any additional sources of VA and non-VA treatment for his stroke residuals and respiratory disability.  He is asked to provide, or authorize VA to obtain, any and all non-duplicative treatment records pertaining to these disabilities.  Obtain pertinent, outstanding VA treatment records dated from September 2012 to the present.  At least two requests must be made to any custodian of private records in an effort to obtain such records, unless it is made evident by the first request that a second request would be futile in obtaining such records.  Any negative response should be in writing and associated with the claims file.

2.  Then, notify the Veteran that he may submit lay statements from himself as well as from individuals who have first-hand knowledge of the onset and continuity of the symptoms of his hypertension, stroke residuals, and respiratory disability.  He should be provided an appropriate amount of time to submit this lay evidence.  
   
3.  Thereafter, the Veteran should be afforded an appropriate examination to determine the nature and etiology of his stroke and current respiratory disorder (to include left lung scarring and COPD), as well as his hypertension.  The claims folder must be made available and reviewed by the examiner(s).  All appropriate tests and studies should be performed.  The examiner(s) should indicate whether it is at least as likely as not that any current stroke residuals, respiratory disorder, and hypertension are etiologically related to the Veteran's military service, to include whether or not hypertension had onset within one year of the Veteran's discharge from active duty.  

The examiner(s) also should opine as to whether it is at least as likely as not that the stroke, current respiratory disorder (to include left lung scarring and COPD), and hypertension were caused or aggravated by the Veteran's service-connected PTSD.  

A complete rationale for any opinion expressed should also be provided.  If the examiner(s) determines that a medically-sound opinion cannot be reached, it is requested that an explanation as to why that is so be provided, to include a recitation of any missing facts that would permit a non-speculative opinion. 

4.  Then adjudicate whether service connection is warranted for hypertension and thereafter, readjudicate the appeal.  If any benefit sought remains denied, the Veteran should be issued an SSOC and given the opportunity to respond.  The claim should thereafter be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


